Case 1:19-mc-00446-PKC Document 4-4 Filed 09/30/19 Page 1 of 7




   EXHIBIT 4
        Case 1:19-mc-00446-PKC Document 4-4 Filed 09/30/19 Page 2 of 7



                 CONFIDENTIAL AGREEMENT & MUTUAL RELEASE

       This Confidential Agreement (the “Agreement”), dated and effective this 1st day of
August, 2018 (the “Effective Date”), is made by and between, on the one hand, Ed Butowsky
(“Butowsky”) and, on the other hand, Twenty-First Century Fox, Inc. (“21CF”) and Fox News
Network, LLC (“FNN”), on behalf of themselves and each of their respective parents, affiliates,
subsidiaries, and divisions (21CF and FNN, together, the “Company”) (Butowfsy and the
Company collectively, the “Parties”, and each individually, a “Party”).

       WHEREAS, on or about August 1, 2017, Rodney Wheeler (“Wheeler”) commenced an
action against 21CF, FNN, Malia Zimmerman (“Zimmerman”), and Butowksy in the United
States District Court for the Southern District of New York, bearing the caption Rod Wheeler v.
Twenty-First Century Fox, Inc., et al., Civil Action No. l:17-cv-05807 (S.D.N.Y.) (the “Wheeler
Litigation”); and

        WHEREAS, on or about March 13, 2018, Joel and Mary Rich commenced an action
against FNN, Zimmerman, and Butowksy in the United States District Court for the Southern
District of New York, bearing the caption Joel Rich and Mary Rich v. Fox News Network LLC, et
al., Civil Action No. 1:18-cv-02223 (the “Rich Litigation”; together with the Wheeler Litigation,
the “Actions”).

      NOW, THEREFORE, in consideration of the foregoing and of the material covenants
and agreements of the Parties contained herein, the receipt and sufficiency of which is
acknowledged by the undersigned, it is hereby agreed by and between the Parties as follows:




                                                1
         Case 1:19-mc-00446-PKC Document 4-4 Filed 09/30/19 Page 3 of 7




       4.      No Actions. Butowsky, on behalf of himself and his issue, heirs, representatives,
successors, agents, attorneys, executors, administrators and assigns, hereby covenants and
represents that, to the fullest extent permitted by law, Butowsky has not instituted, and will not

                                                 2
         Case 1:19-mc-00446-PKC Document 4-4 Filed 09/30/19 Page 4 of 7



institute, any complaints, claims, charges, actions, proceedings, or lawsuits with any
governmental agency or any court or other tribunal against the Released P arties of any kind by
reason of any claim present or future, known or unknown, including but not limited to those
claims arising directly or indirectly out of, involving, or in any way related to the Actions or the
facts and circumstances leading up to the Actions, and has not instituted and will not institute,
any complaints, claims, charges, actions, proceedings, or lawsuits with any governmental agency
or any court or other tribunal against any of the parties in the Actions or their respective
attorneys, respective predecessors, successors, assigns, officers, managers, directors, employees,
representative, agents, and affiliates, including but not limited to the Released Parties, that arise
directly or indirectly out of, involve, or in any way relate to the Actions or the facts and
circumstances leading up to the Actions; provided, however, that nothing set forth herein shall
preclude Butowsky from bringing any joinder claims against Wheeler personally in the Rich
Litigation, nor from continuing to pursue his motion for sanctions in the Wheeler Litigation.
Any breach or threatened breach of this Paragraph by Butowsky shall be deemed a material
breach of this Agreement.




                                                  3
        Case 1:19-mc-00446-PKC Document 4-4 Filed 09/30/19 Page 5 of 7



       8.




       11.




       12.    Governing Law and Interpretation.            This Agreement, and all claims of
whatever kind arising out of or relating to it, will be governed by and construed in accordance
with the laws of the State of New York, without regard to principles of conflicts of laws.




       14.




                                              4
        Case 1:19-mc-00446-PKC Document 4-4 Filed 09/30/19 Page 6 of 7




       15.     Severability. Should any provision of this Agreement be declared illegal, invalid,
overbroad, or unenforceable by a court of competent jurisdiction, which provision cannot be
modified or reformed to be enforceable, excluding the release language set forth in Paragraph 2
above, such provision shall immediately become null and void, leaving the remainder of this
Agreement in full force and effect.

       16.    Amendment.       This Agreement may not be amended, modified, altered or
changed except upon express written consent of and signed by all Parties wherein specific
reference is made to this Agreement.




                                                5
       Case 1:19-mc-00446-PKC Document 4-4 Filed 09/30/19 Page 7 of 7




       18.     Waiver. A waiver by any Party of a breach of any provision of this Agreement
by any other Party shall not operate or be construed as a waiver or estoppel of any subsequent
breach by that Party. No waiver shall be valid unless in writing and signed by all Parties.

        19.     Successors and Assigns. This Agreement shall be binding upon and shall inure
to the benefit of the Parties and their respective heirs, successors and assigns.

        20.    Paragraph Headings. The paragraph headings contained in this Agreement are
for reference purposes only and shall not affect the meaning or interpretation of this Agreement.




      22.    Counterparts, Electronic and Facsimile Signatures. The Parties may execute
this Agreement on separate counterparts, all of which taken together shall constitute the
Agreement. Electronic or facsimile signatures will be treated as originals for all purposes.


       IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed on




                                              6
